UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4767



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SAMUEL MORRIS OVERSTREET,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-04-9)


Submitted:   June 26, 2006                 Decided:   July 18, 2006


Before KING, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin L. Hill, WARE & HILL, L.L.P., Roanoke, Virginia, for
Appellant. John L. Brownlee, United States Attorney, R. Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Samuel Morris Overstreet pled guilty to possession of an

unregistered silencer and machinegun, 26 U.S.C. § 5861(d) (2000)

(Count One), and unlawful possession of a firearm after being

adjudicated      as    a     mental     defective      or    committed   to    a    mental

institution, 18 U.S.C. § 922(g)(4) (2000) (Count Two).* Overstreet

appeals    his    sixty-three-month             sentence,      contending      that    the

sentence was excessive and that the district court clearly erred in

making a two-level adjustment for obstruction of justice, U.S.

Sentencing Guidelines Manual § 3C1.1 (2004).                       Overstreet has also

requested leave to file a pro se supplemental brief alleging

ineffective assistance of counsel as well as raising additional

claims, and he has filed motions requesting release pending appeal

and appointment of new counsel.                 We grant Overstreet’s motion to

file a pro se supplemental brief, deny his motions for bail and for

appointment of new counsel, deny as moot his motions to expedite,

and affirm his conviction and sentence.

            We    review          for   clear        error   the    district       court’s

determination         that    a    defendant      obstructed       justice.         United

States v. Kiulin, 360 F.3d 456, 460 (4th Cir. 2004).                          Overstreet

does not dispute that he engaged in conduct that constituted

obstruction of justice, but argues that the district court’s

decision    to        award       him   an     adjustment       for    acceptance       of


     *
      Count Three was dismissed on the government’s motion.

                                             - 2 -
responsibility contradicted its finding of obstruction of justice.

Ordinarily, a defendant who receives an adjustment for obstruction

of justice does not qualify for acceptance of responsibility;

however,   in   an   extraordinary     case,   the   court   may   apply   both

adjustments.    USSG § 3E1.1, comment. (n.4).          Thus, the mere fact

that   Overstreet      received    a     reduction    for    acceptance      of

responsibility does not render the § 3C1.1 adjustment clearly

erroneous.

           We further conclude that the sentence was not excessive.

The district court sentenced Overstreet after considering the

advisory sentencing guidelines and the factors set out in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).           See United States v.

Booker, 543 U.S. 220 (2005). The court sentenced Overstreet within

the guideline range and below the ten-year statutory maximum

applicable to each offense.            The court specifically considered

Overstreet’s need for mental health counseling and treatment and

the need to protect the public.              We cannot conclude that the

sentence is unreasonable.         See United States v. Green, 436 F.3d

449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).

           We have considered the issues raised by Overstreet in his

pro se supplemental brief and find no merit in them.               A claim of

ineffective assistance will not succeed on direct appeal unless it

conclusively appears from the face of the record that counsel

provided ineffective representation.           Overstreet has not met this


                                     - 3 -
test.   United States v. James, 337 F.3d 387, 391 (4th Cir. 2003);

see also United States v. Richardson, 195 F.3d 192, 198 (4th Cir.

1999) (providing standard and noting that ineffective assistance of

counsel claims generally should be raised by motion under 28 U.S.C.

§ 2255 (2000)).   Therefore, his claim of ineffective assistance is

not properly raised in this direct appeal.   Accordingly, we affirm

the conviction and the sentence imposed by the district court.   We

grant Overstreet’s motion to file a supplemental brief and deny his

motions for bail and for appointment of new counsel.       We deny

Overstreet’s motions to expedite as moot.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 4 -